jfourtft Court of
                                           8ntomo,

                                           July 30,2014


                                        No.04-13-00697-CR


                                    Christopher Arthur Maroudas,
                                             Appellant


                                                 v.



                                         The State of Texas,
                                              Appellee


                                    Trial Court Case No. 364789


                                          ORDER

      The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on September 9, 2014, to the following panel:
Chief Justice Stone, Justice Angelini, and Justice Martinez. All parties will be notified of the
Court's decision in this appeal in accordance with TEX. R. App. P. 48.

       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

        It is so ORDERED on July 30,2014.



                                                               Catherine Stone, Chief Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/the said
court on this July 30,2014.




       s ♦